


110 HR 7139 IH: To amend titles XVIII and XIX of the Social Security Act

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7139
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. David Davis of
			 Tennessee (for himself, Mr.
			 Latham, and Mr. Johnson of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  with respect to the qualification of the director of food services of a
		  Medicare skilled nursing facility or a Medicaid nursing
		  facility.
	
	
		1.Qualification of director of
			 food services of a Medicare skilled nursing facility or a Medicaid nursing
			 facility
			(a)In
			 generalSections
			 1819(b)(4)(A) and 1919(b)(4)(A) of the Social Security Act (42 U.S.C.
			 1395i–3(b)(4)(A), 1396r(b)(4)(A)) are each amended by adding at the end the
			 following: With respect to meeting the staffing requirement imposed by
			 the Secretary to carry out clause (iv), the full-time director of food services
			 of the facility, if not a qualified dietitian (as defined in section
			 483.35(a)(2) of title 42, Code of Federal Regulations, as in effect as of the
			 date of the enactment of this section), shall be a Certified Dietary Manager
			 meeting the requirements of the Certifying Board for Dietary Managers or have
			 equivalent military or academic qualifications (as specified by the
			 Secretary)..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 enactment of this Act.
			
